DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keady et al. (Keady; US 2010/0135502 A1; cited by the applicant and as applied in the Office action of March 11, 2022) in view of Bran et al. (Bran; US 2015/0223000 A1; cited by the applicant and as applied in the Office action of March 11, 2022).
Regarding claim 1, Keady discloses:  A system comprises:
a plurality of noise monitoring devices (NMDs) (par. [0170]; personal audio device/earpieces of the workers); and
a remotely located computer system communicatively coupled to the plurality of
NMDs (par. [0173]; database 1704),
wherein a respective NMD of the plurality of NMDs comprises a microphone
electrically coupled to a circuit having a processor and a non-transitory memory, the circuit being configured to:
detect incoming noise signals via the microphone (par. [0167], measuring sound pressure with ASM),
determine, by a locator unit of the respective NMD, a geolocation of the
respective NMD (FIG. 2C, Location Device; par. [0173]), and
transform the noise signals and the geolocation of the respective NMD into noise data associated with the respective NMD (par. [0173], measurements with position data), and
wherein the remotely located computer system is configured to:
receive the noise data associated with the respective NMD and noise data associated with one or more other NMDs of the plurality of NMDs, the noise data associated with the one or more other NMDs comprising corresponding geolocation information of the one or more other NMDs (par. [0173]),
generate, for the respective NMD, a noise map indicating a noise exposure level at the corresponding geolocation of the respective NMD, the noise map comprising a plurality of zones demarcated based on the noise data associated with the respective NMD and the noise data associated with the one or more other NMDs of the plurality of NMDs (par. [0174]), and
in an instance in which the noise exposure level at the corresponding
geolocation of the respective NMD approaches or exceeds a predetermined threshold,

	Regarding claim 2, see par. [0173], measurements with the corresponding time and position data.
	Regarding claims 3 and 4, see FIG. 2C, communication module; par. [0173]; the claimed identifier is an inherent feature of any protocol of wireless communication with a database).
	Regarding claim 5, see par. [0174].
	Regarding claim 6, refer to FIGs. 18 and 19.
	Regarding claim 7 and 9, refer to par. [0049], [0153], [0169], [0171], [0174], [0175], and [0177].
	Regarding claim 8, refer to par. [0152] and [0153].
	Claims 10-15, 17, and 18 parallel claims 1-9 above.
	Regarding claims 16 and 19 refer to par. [0049], [0153], and [0171].
Keady differs from claims 1, 10, and 20 in that Keady does not specifically teach the feature of recommending a user relocate from a current zone to another zone of the plurality of zones based on the noise map.  However, Bran, in the same field of endeavor, plainly and specifically teaches such a feature at par. [0051] (“For example, the instructions may guide the user away from areas where the predicted noise dose parameter is high, toward areas where the predicted noise dose parameter is low, and the like.”).  Therefore, it would have been obvious even to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate such a feature as taught by Bran into the system/method of Keady in order to provide safety and health to workers by further mitigating noise level exposure with such suggestion/recommendation.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bran et al. (Bran; US 2015/0223000A1; cited by the applicant and as applied in the Office action of March 11, 2022) in view of Keady, as applied above and in the Office action of March 11, 2022.
Regarding claim 1, Bran discloses:  A system (par. [0021], FIG. 1, communication system 100) comprises:
a 
a remotely located computer system communicatively coupled to the 
NMD
wherein a respective NMD of the 
detect incoming noise signals via the microphone (par. [0028] and [0030], noise does parameter),
determine, by a locator unit of the respective NMD, a geolocation of the
respective NMD (par. [0028], last sentence and par. [0041], noise level mapping process), and
transform the noise signals and the geolocation of the respective NMD into noise data associated with the respective NMD (par. [0040]), and
wherein the remotely located computer system is configured to:
receive the noise data associated with the respective NMD 
generate, for the respective NMD, a noise map indicating a noise exposure level at the corresponding geolocation of the respective NMD, the noise map comprising a plurality of zones demarcated based on the noise data associated with the respective NMD 
in an instance in which the noise exposure level at the corresponding
geolocation of the respective NMD approaches or exceeds a predetermined threshold, recommend a user to relocate from a current zone to another zone of the plurality of zones based on the noise map (par. [0051]).
	Regarding claim 2, see par. [0040].
Regarding claims 3 and 4, the claimed identifier is implicit from par. [0021] as an implicit part of the wireless communication protocols, see also par. [0030] and [0036]).
Regarding claim 6, see par. [0048].
Claim 10-12 and 14 parallel claims 1-4 and 6 above.
Bran differs from claims 1, 5, 10, and 13 in that Bran is silent with respect to a plurality of noise monitoring devices.  However, Keady, in the same field of endeavor, plainly and specifically teach plurality of noise monitoring devices (par. [0174], first sentence).  Therefore, it would have been obvious even to one or ordinary skill in the art before the effective filing date of the claimed invention to duplicate the noise monitoring device of Bran for multiple effects as taught by Keady in order to cover a larger area for SPL/noise measurements and accelerate the mapping process to provide a more accurate SPL/noise dose mapping.
Bran further differs from claims 7-9 and 15-20.  However, Keady, in the same field of endeavor, plainly teach such specific features related to alarms and noise source recited in claims 7-9 and 15-20, refer to par. [0049], [0152], [0153], [0169], [0171], [0174], [0175], and [0177].  Therefore, it would have been obvious even to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate such specific features related to alarms and noise source as taught by Keady into the system/method of Bran in order to further enhance the general alarm condition already taught by Bran at par. [0050] (“For example, the processor 232 may send an audio message to the headset 102 that indicates the predicted noise dose parameter and, responsive to receiving that message, the headset 102 may play the message over its loudspeaker 204.”) and the mapping process also already taught by Bran at par. [0045].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive.
At the outset, it is respectfully pointed out that there are two separate and distinct rejections applied above under 35 U.S.C. 103 to claim 1; first rejection is Keady in view of Bran and the second separate and distinct rejection is Bran in view of Keady.  The applicant is respectfully reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the first rejection of Keady in view of Bran, the examiner clearly states what Keady teaches by citing the applicable portions.  For example, Keady already teaches plurality of NMDs; (paragraphs [0170] and [0173] and accompanying FIG. 17; personal audio device/earpieces of the workers 2).  The first rejection clearly states what Keady does not teach:  “recommend a user to relocate from a current zone to another zone of the plurality of zones based on the noise map”.  The first rejection goes on to clearly point out where Bran teaches such a feature; paragraph [0051].  The reasoning and motivation based on the teachings of Keady in view of Bran has also been clearly stated in the first rejection above. 
	Regarding the second rejection of Bran in view of Keady, the examiner clearly states what Bran teaches by citing the applicable portions.  For example, Bran already teaches “in an instance in which the noise exposure level at the corresponding geolocation of the respective NMD approaches or exceeds a predetermined threshold, recommend a user to relocate from a current zone to another zone of the plurality of zones based on the noise map.”; (par. [0051]).  The second rejection clearly states what Bran does not teach:  a plurality of NMDs.  The second rejection goes on to clearly point out where Keady teaches such a feature; (paragraph [0174], first sentence; as well as paragraphs [0170] and [0173] and accompanying FIG. 17; personal audio device/earpieces of the workers 2).  The reasoning and motivation based on the teachings of Bran in view of Keady has also been clearly stated in the second rejection above.
	Thus, the Office has and had clearly provided relevant portions in each of the rejections; the Office never relied solely or paragraph [0173] of Keady and paragraph [0040] of Bran.  Also, the Office has never taken official notice as the applicant alleges; each of the two rejections were applied with evidentiary support from actual prior art references.
	Applicant applies the same arguments for independent claim 10 and for dependent claims 2-9 and 11-20.  Therefore, claims 1-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Keady in view of Bran as applied above and claim 1-20 remain also rejected under 35 U.S.C. 103 as being unpatentable over Bran in view of Keady as applied above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485. The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/HARRY S HONG/                                                                            Primary Examiner, Art Unit 2652                                                                                                                            
September 7, 2022